United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1521MN
                                  _____________

United States of America,             *
                                      *
                  Appellee,           *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the District
Jose Isabel Mansanares, also known as * of Minnesota.
Jose Isabel Mansanares Maldanado,     *
also known as Macrino Gutierrez       *       [UNPUBLISHED]
Mansanares, also known as Jose Isabel *
Mansares,                             *
                                      *
                  Appellant.          *
                                _____________

                            Submitted: June 9, 1998
                                Filed: June 15, 1998
                                 _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Jose Isabel Mansanares appeals his conviction and sentence for possession of
cocaine with intent to distribute. Mansanares challenges the seizure of drug-related
evidence that was discovered when his apartment was searched under an anticipatory
warrant. Mansanares also contends the district court improperly calculated the drug
quantity attributable to Mansanares for sentencing purposes. After a careful review of
the record and the parties' briefs, we reject Mansanares's arguments and conclude that
an opinion by this court will have no precedential value. We thus affirm Mansanares's
conviction and sentence without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-